Citation Nr: 0529972	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  00-00 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
emphysema.

2.  Entitlement to an earlier effective date for the grant of 
entitlement to service connection for emphysema.

3.  Entitlement to service connection for a gum and tooth 
disorder, claimed as secondary to chlorine chemical exposure.

4.  Entitlement to service connection for infertility, 
claimed as secondary to chlorine chemical exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968, and from August 1969 to October 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon. 

Parenthetically, the Board notes that the veteran filed 
original claims for, among other things, tooth disease, 
infected gums, gingivitis, and infertility in December 1984.  
Those claims were denied.  He filed the current claims in 
July 1998.  The RO initially considered the claims for gum 
and tooth disease and infertility on the basis of new and 
material evidence.  Subsequently, the RO apparently reopened 
the claims and considered all the evidence.  The Board agrees 
with this analysis and has considered the claims on the 
merits.

The veteran testified before the undersigned Veterans Law 
Judge in June 2002.  A transcript of the hearing is of 
record.  This case was remanded by the Board in July 2003 for 
further development and is now ready for appellate review.

The issues of entitlement to a rating in excess of 30 percent 
for emphysema and to an earlier effective date for the grant 
of entitlement to service connection for emphysema are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service medical records are negative for complaints of, 
treatment for, or diagnoses of a gum or tooth disorder, or of 
infertility.

2.  Post-service medical evidence does not show gum or tooth 
disease, or infertility for many years after military 
discharge.

3.  The medical evidence does not show that the veteran's 
current gum or tooth disease, or infertility are associated 
with military service or any incident therein.

4.  Even accepting that the veteran was exposed to chlorine 
chemicals while on active duty, the record does not establish 
current symptoms of gum or tooth disease, or of infertility 
that were caused by such exposure.  


CONCLUSIONS OF LAW

1.  A gum and tooth disorder, claimed as secondary to 
chlorine chemical exposure, was not incurred in or aggravated 
by the veteran's active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Infertility, claimed as secondary to chlorine chemical 
exposure, was not incurred in or aggravated by the veteran's 
active military duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he is entitled to 
service connection for a gum and tooth disorder and for 
infertility as a result of exposure to chlorine chemicals 
during military service.  At a hearing before the Board, he 
testified that he was exposed to calcium hydrochloride, lime, 
and active chlorine while on active duty.  He noted that he 
was never given any protection while working around 
chemicals, and was frequently exposed to fumes.  

The veteran indicated that he first noticed problems in 1985 
and filed a claim with VA but that it was denied based on 
Agent Orange exposure.  For purposes of this discussion, the 
Board will concede that the veteran was exposed to chlorine 
chemicals during his military duties as a water specialist.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2005).  Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records are negative for complaints of, 
treatment for, or diagnoses of gum or tooth disease or of 
infertility.  Of note, in November 1967, the veteran sought 
treatment for a three day history of sore throat.  The 
diagnosis was possible streph pharyngitis.  He was treated 
with penicillin.  

In the February 1968 (1st period of active duty) and the 
October 1975 (2nd period of active duty) separation 
examinations, the clinical evaluation of the veteran's mouth 
and throat, respiratory, and genitourinary systems was 
normal.  There were no dental notations made on either 
examinations but he self-reported no severe tooth or gum 
trouble in the February 1968 and October 1975 Reports of 
Medical History.

Post-service medical records fail to show gum or tooth 
complaints or reports of infertility for many years after 
military discharge.  Of note, four years after military 
discharge (in 1979) the veteran filed claims for a fractured 
jaw, fractured nose, fractured wrist, knee injury, residuals 
of malaria, and pneumonia, but there was no mention of a gum 
or tooth disorder or of infertility.  This suggests to the 
Board that the veteran did not have any complaints related to 
those areas at that time. 

In December 1984, nearly 10 years after discharge, the 
veteran filed a claim for acne, tooth disease, infected gums, 
gingivitis, and infertility due to chlorine poisoning and/or 
due to Agent Orange exposure.  In a December 1984 VA 
examination, he was diagnosed with marked gingivitis, poor 
care of teeth, and was noted to have a small right testicle.  
He refused fertility testing but stated that he had caused a 
pregnancy prior to service in Vietnam but had been unable to 
conceive with either of his two wives.

Nonetheless, the Board emphasizes the nearly 10-year gap 
between discharge from military service and the first post-
service complaints associated with gum or tooth disease 
and/or infertility, and finds that the post-service 
symptomatology is too remote in time to support a finding of 
in-service onset, particularly given the lack of continuity 
of symptomatology during the multi-year gap between military 
discharge in 1975 and the first complaints in 1984.  

As such, there is no support for the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that there 
is no medical evidence attributing the veteran's gum or tooth 
disease or infertility to active military service, despite 
his contentions to the contrary.    

Gum and Tooth Disease

The December 1984 VA examiner noted that the veteran had 
severe gingivitis and poor care of his teeth, although he 
rendered no specifics as to the etiology of the veteran's 
symptoms.  However, in an April 1985 dental examination, the 
veteran related a history of chemical exposure while on 
active duty and asserted that the chemicals had affected his 
teeth.  

After a physical examination, the examining physician 
diagnosed multiple missing teeth, severe advanced dental 
disease, and caries but nonetheless specifically noted that 
the "etiology of all of above most likely poor oral 
hygiene."  This evidence weighs against the veteran's 
assertion that exposure to chemicals during service was the 
etiology of his dental disease.

Further, the Board places significant probative value on a 
July 2004 VA dental examination undertaken specifically to 
address the issue on appeal.  After reviewing the service 
medical records, the claims file, interviewing the veteran, 
and conducting a physical examination, the examiner noted, 
among other things, no functional impairment due to loss of 
motion and masticatory function, all teeth were missing 
except for root tips of teeth numbers 27 and 32, no 
limitation of inter-incisal range of motion, no loss of bone 
of maxilla, mandible, or hard palate other than what is to be 
expected with periodontitis and/or loss of teeth, and normal 
oral mucosa.  

The examiner emphasized that the service medical records were 
silent about any dental/oral injury, and noted that the 
veteran acknowledged that he had no dental treatment while in 
service.  The examiner opined:

[w]hile chlorine gas in high enough 
concentrations can be harmful to mucosal 
surfaces, it is likely that if the 
concentration of the inhaled chlorine gas 
were high enough to cause damage to the 
teeth, [the veteran] would have been 
suffering frequent respiratory distress, 
rhinorrhea, coughing, congestion from 
phlegm, not to mention eye problems.  Yet 
his SMR's are silent regarding treatment 
for any such problems except for the . . 
. single reference to a "sore throat."

The examiner went on to note that:

I do find evidence that competitive 
swimmers can exhibit erosion of anterior 
teeth when repeatedly exposed to 
excessive chlorine level in swimming 
pools, but this would be a liquid coming 
into contract with the teeth rather than 
as an inhalant.

He concluded that:

In my opinion, it is unlikely that the 
chlorine exposure was a significant 
factor in [the veteran's] current 
edentulous state.  Even if there were 
some damage to his teeth from this 
chlorine exposure, it does not logically 
follow that they were destroyed or 
rendered unsalvageable from this exposure 
. . . In fact, neglect is the most likely 
primary etiological factor as attested to 
by the fact that he was noted to have 
dental caries in July of 1969 and by his 
own admission received no dental 
treatment even though he was on active 
military duty for more than six years 
after that date.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

The Board has also reviewed a July 2004 genitourinary 
examination which noted the veteran's past history of 
chlorine chemical exposure and reported that "it seems more 
likely than not that [the veteran's] gingivitis and tooth 
loss may also be related [to chlorine gas exposure]."  
Nonetheless, the Board places less probative weight on this 
statement due to the somewhat equivocal nature of the 
opinion, that it was rendered during a genitourinary 
examination, and that the physician failed to explain the 
basis for the opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).

Balancing the unequivocal opinions of two dental specialists 
that the veteran's dental disease was not related to chlorine 
exposure against the suggestion that the veteran's gingivitis 
and tooth loss may be related to chlorine exposure, the Board 
finds that the medical evidence is not in equipoise and does 
not support the veteran's claim.

Infertility

Next, the Board has considered whether the evidence supports 
a medical nexus between the veteran's complaints of 
infertility and military service.  In denying the claim, the 
Board places significant probative value on a July 2004 
genitourinary examination undertaken to address the issue.  

The veteran related a fairly detailed description of his 
military duties, including chlorine chemical exposure.  With 
respect to sterility, the veteran related that he had been 
married twice but there had been no pregnancies, although he 
had tried to have children.  The examiner noted that the 
veteran had "quite small testes, bilaterally" but it was 
not something that the veteran had been aware of and felt 
that they were the same size as they had always been.  

It was noted that the veteran had never had a sperm count nor 
a buckle smear for Klinefelter's Disorder.  He denied 
testicular trauma or infection, had mumps at age three or 
four, and had some problems with erectile dysfunction which 
was treated with Viagra.

After a physical examination, the examiner related that:

Sterility can be a disorder relating to 
toxic exposure.  However the patient, 
himself, states that his testes have 
always seem[ed] to be about the same size 
as they are now which is small and this 
raises the possibility of other problems 
such as Klinefelter's Disorder which has 
not been tested for.

The final diagnosis was hypogonadism with sterility.

The Board finds that the medical evidence does not support 
the claim that infertility is related to chlorine chemical 
exposure.  Rather, the VA examiner associated the veteran's 
sterility with hypogonadism but did not relate that 
hypogonadism with chlorine chemical exposure during military 
duty.  There is no contradictory medical evidence in the 
claims file.  Therefore, the claim is denied.

The Board has considered the veteran's written statements and 
sworn testimony that his gum and tooth disease and 
infertility problems are related to chlorine chemical 
exposure during military duty.  Although his statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  

Moreover, the mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no complaints 
or findings indicative of chronic gum or tooth disease or of 
infertility during active duty or until several years 
thereafter.  He lacks the medical expertise to offer an 
opinion as to the diagnosis of current pathology, as well as 
to medical causation of any current disability.  

In the absence of competent, credible evidence of a chronic 
disability in service, lack of continuity of relevant 
symptomatology, and the absence of a medical nexus, service 
connection is not warranted.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in June 2001.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in June 2001 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case (SOC) was provided to the veteran in 
May 2005.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOC, he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the May 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in December 1984, April 
1985, and July 2004.  The available medical evidence is 
sufficient for adequate determinations.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.


ORDER

The claim for entitlement to service connection for a gum and 
teeth disorder, claimed as secondary to chlorine chemical 
exposure is denied.

The claim for entitlement to service connection for 
infertility, claimed as secondary to chlorine chemical 
exposure is denied.


REMAND

With respect to the remaining issues of a rating in excess of 
30 percent for emphysema and to an earlier effective date for 
the grant of entitlement to service connection for emphysema, 
the RO granted entitlement to service connection for 
emphysema by rating decision dated in May 2005.  The veteran 
indicated his disagreement with both the rating and with the 
effective date by correspondence dated in July 2005.  

The Veterans Claims Court has directed that where a veteran 
has submitted a timely notice of disagreement with an adverse 
decision and the RO has not yet issued a statement of the 
case (SOC) addressing the issue, the Board should remand the 
issue to the RO for issuance of an SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  As it does not appear that an 
SOC has yet been issued, a remand is warranted.

Therefore, the issues are remanded for the following:

The RO should issue a statement of the 
case to the veteran and his 
representative on the issues of a rating 
in excess of 30 percent for emphysema and 
an earlier effective date for the grant 
of entitlement to service connection for 
emphysema.  The veteran is informed that 
the claim will be returned to the Board 
following the issuance of the statement 
of the case only if it is perfected by 
the filing of a timely and adequate 
substantive appeal.  If a timely 
substantive appeal is filed as to these 
issues, the issues should be certified to 
the Board for appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


